Exhibit 10.1

NEW CENTURY BANCORP, INC.

1,000,000 Shares of Common Stock*

UNDERWRITING AGREEMENT

June 29, 2006

Howe Barnes Investments, Inc.

    As Representative of the Several Underwriters

            named in Schedule I hereto

222 South Riverside Plaza

7th Floor

Chicago, Illinois 60606

Ladies and Gentlemen:

New Century Bancorp, Inc., a North Carolina corporation (the “Company”), has
authorized capital stock consisting of 10,000,000 shares of common stock, $1.00
par value (“Common Stock”), of which 4,241,040 shares were outstanding as of
December 31, 2005. The Company proposes, subject to the terms and conditions
stated herein, to issue and sell 1,000,000 shares of its authorized but unissued
Common Stock (the “Firm Shares”) to the several underwriters named in Schedule I
hereto as it may be amended by the Pricing Agreement hereinafter defined (the
“Underwriters”), who are acting severally and not jointly and for whom Howe
Barnes Investments, Inc. is acting as representative (the “Representative”). In
addition, the Company proposes to grant to the Underwriters an option to
purchase up to 150,000 additional shares of Common Stock (“the Optional Shares”)
(the Firm Shares and the Optional Shares that the Underwriters elect to purchase
pursuant to Section 2 hereof are herein collectively called the “Shares”).

The Representative has advised the Company that the Underwriters propose to make
a public offering of their respective portions of the Shares as soon as the
Representative deems advisable after the registration statement hereinafter
referred to becomes effective, if it has not yet become effective, and the
Pricing Agreement hereinafter defined has been executed and delivered.

Prior to the purchase and public offering of the Shares by the Underwriters, the
Company and the Representative shall enter into an agreement substantially in
the form of Exhibit A hereto (the “Pricing Agreement”). The Pricing Agreement
may take the form of an exchange of any standard form of written communication
between the Company and the Representative and shall

 

--------------------------------------------------------------------------------

* Plus an option to acquire up to 150,000 additional shares to cover
overallotments.



--------------------------------------------------------------------------------

specify such applicable information as is indicated in Exhibit A hereto. The
offering of the Shares will be governed by this Agreement, as supplemented by
the Pricing Agreement. From and after the date of the execution and delivery of
the Pricing Agreement, this Agreement shall be deemed to incorporate the Pricing
Agreement.

1. (a) The Company represents and warrants to, and agrees with, each of the
Underwriters that:

(i) A registration statement on Form S-1 (File No. 333-134182) (the “Initial
Registration Statement”) in respect of the Shares has been filed with the
Securities and Exchange Commission (the “Commission”); the Initial Registration
Statement and any post-effective amendment thereto, each in the form heretofore
delivered to Representative, and, excluding exhibits thereto, for each of the
other Underwriters, have been declared effective by the Commission in such form;
other than a registration statement, if any, increasing the size of the offering
(a “Rule 462(b) Registration Statement”), filed pursuant to Rule 462(b) under
the Securities Act of 1933, as amended (the “Act”), which became effective upon
filing, no other document with respect to the Initial Registration Statement has
heretofore been filed with the Commission; the Company has complied to the
Commission’s satisfaction with all requests of the Commission for additional or
supplemental information; and no stop order suspending the effectiveness of the
Initial Registration Statement, any post-effective amendment thereto, or the
Rule 462(b) Registration Statement, if any, has been issued and no proceeding
for that purpose has been initiated or threatened by the Commission (any
preliminary prospectus included in the Initial Registration Statement or filed
with the Commission pursuant to Rule 424(a) of the rules and regulations of the
Commission under the Act, is hereinafter called a “Preliminary Prospectus”; the
various parts of the Initial Registration Statement and the Rule 462(b)
Registration Statement, if any, including all exhibits thereto and including the
information contained in the form of final prospectus filed with the Commission
pursuant to Rule 424(b) under the Act in accordance with Section 5(a) hereof and
deemed by virtue of Rule 430A under the Act to be part of the Initial
Registration Statement at the time it was declared effective, each as amended at
the time such part of the Initial Registration Statement became effective or
such part of the Rule 462(b) Registration Statement, if any, became or hereafter
becomes effective, are hereinafter collectively called the “Registration
Statement”; and such final prospectus, in the form first filed pursuant to Rule
424(b) under the Act, is hereinafter called the “Prospectus”);

(ii) No order preventing or suspending the use of any Preliminary Prospectus has
been issued by the Commission, and each Preliminary Prospectus, at the time of
filing thereof, conformed in all material respects to the requirements of the
Act and the rules and regulations of the Commission thereunder, and did not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading; provided,
however, that this representation and warranty shall not apply to any statements
or omissions made in reliance upon and in conformity with information furnished
in writing to the Company by an Underwriter through the Representative expressly
for use therein;

 

- 2 -



--------------------------------------------------------------------------------

(iii) The Registration Statement conforms, and the Prospectus and any further
amendments or supplements to the Registration Statement or the Prospectus will
conform, in all material respects to the requirements of the Act and the rules
and regulations of the Commission thereunder; on the effective date and at any
Time of Delivery (as defined in Section 5 hereof), the Registration Statement
did not or will not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary in order to
make the statements therein not misleading; and when filed and at any Time of
Delivery, the Prospectus (together with any supplement thereto) will not include
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading; provided, however, that this
representation and warranty shall not apply to any statements or omissions made
in reliance upon and in conformity with information furnished in writing to the
Company by an Underwriter through the Representative expressly for use therein.
Each Preliminary Prospectus and the Prospectus when filed, if filed by
electronic transmission, pursuant to EDGAR (except as may be permitted by
Regulation S-T under the Act), was identical to the copy thereof delivered to
the Underwriters for use in connection with the offer and sale of the Shares;

(iv) As of the Applicable Time, neither (i) any Issuer-Represented General Use
Free Writing Prospectuses issued at or prior to the Applicable Time and the
Statutory Prospectus, all considered together (collectively, the “General
Disclosure Package”), nor (ii) any individual Issuer-Represented Limited-Use
Free Writing Prospectus issued at or prior to the Applicable Time, when
considered together with the General Disclosure Package, included any untrue
statement of a material fact or omitted to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, however, that this
representation and warranty shall not apply to any statements or omissions made
in reliance upon and in conformity with information furnished in writing to the
Company by an Underwriter through the Representative expressly for use therein.
As used in this paragraph and elsewhere in this Agreement:

“Applicable Time” means 4:00 p.m. (Chicago time) on the date of this Agreement.

“Statutory Prospectus” as of any time means the most recent Preliminary
Prospectus that is included in the Registration Statement immediately prior to
the Applicable Time.

“Issuer-Represented Free Writing Prospectus” means any “issuer free writing
prospectus,” as defined in Rule 433 under the Act, relating to the Shares in the
form filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company’s records pursuant to Rule 433(g)
under the Act.

“Issuer-Represented General Use Free Writing Prospectus” means any
Issuer-Represented Free Writing Prospectus that is intended for general
distribution to prospective investors.

 

- 3 -



--------------------------------------------------------------------------------

“Issuer-Represented Limited-Use Free Writing Prospectus” means any
Issuer-Represented Free Writing Prospectus that is not an Issuer-Represented
General Use Free Writing Prospectus;

(v) Each Issuer-Represented Free Writing Prospectus, as of its issue date and at
all subsequent times through the completion of the public offer and sale of the
Shares or until any earlier date that the Company notified or notifies the
Representative as described in Section 6(b), did not, does not and will not
include any information that conflicted, conflicts or will conflict with the
information contained in the Registration Statement; provided, however, that
this representation and warranty shall not apply to any statements or omissions
made in reliance upon and in conformity with information furnished in writing to
the Company by an Underwriter through the Representative expressly for use
therein;

(vi) Neither the Company nor any of its subsidiaries has sustained since the
date of the latest audited financial statements included in each of the General
Disclosure Package and the Prospectus any material loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor dispute or court or governmental action, order
or decree, otherwise than as set forth or contemplated in each of the General
Disclosure Package and the Prospectus; and since the respective dates as of
which information is given in the Registration Statement, the General Disclosure
Package and the Prospectus, except as set forth or contemplated in the each of
the General Disclosure Package and the Prospectus, (A) there has not been any
material adverse change in the capital stock or long-term debt of the Company or
any of its subsidiaries or any material adverse change, or any development
involving a prospective material adverse change, in or affecting the general
affairs, management, business prospects, financial position, stockholders’
equity or results of operations of the Company and its subsidiaries taken as a
whole (a “Material Adverse Effect”), (B) there have been no transactions entered
into by the Company or any of its subsidiaries, other than those in the ordinary
course of business, which are material with respect to the Company and its
subsidiaries, taken as a whole, and (C) there has been no dividend or
distribution of any kind declared, paid or made by the Company on any class of
its capital stock;

(vii) The Company and its subsidiaries have good and marketable title in fee
simple to all real property and good and marketable title to all personal
property owned by them, in each case free and clear of all liens, encumbrances
and defects except such as are described in each of the General Disclosure
Package and the Prospectus or such as do not materially affect the value of such
property and do not interfere with the use made and proposed to be made of such
property by the Company and its subsidiaries; and any real property and
buildings held under lease by the Company and its subsidiaries are held by them
under valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company and its subsidiaries;

(viii) The Company is a registered bank holding company under the Bank Holding
Company Act of 1956, as amended and has been duly incorporated and is validly
existing as a corporation in good standing under the laws of the State of North
Carolina, with

 

- 4 -



--------------------------------------------------------------------------------

power and authority (corporate and other) to own its properties and conduct its
business as described in each of the General Disclosure Package and the
Prospectus, and has been duly qualified as a foreign corporation for the
transaction of business and is in good standing under the laws of each other
jurisdiction in which it owns or leases properties or conducts any business so
as to require such qualification, except where the failure to so qualify or be
in good standing does not have, and could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect;

(ix) Each subsidiary of the Company either has been duly incorporated and is
validly existing as a corporation or Delaware statutory trust, as the case may
be, in good standing under the laws of their respective places of incorporation
or organization, as the case may be, and with respect to the Company’s banking
subsidiaries, New Century Bank and New Century Bank South, (the “Banks”) have
been duly chartered and are validly existing as North Carolina-chartered
commercial banks, in each case in good standing under the laws of the
jurisdiction of its organization, with power and authority (corporate and other)
to own its properties and conduct its business as described in each of the
General Disclosure Package and the Prospectus, and has been duly qualified as a
foreign corporation for the transaction of business and is in good standing
under the laws of each other jurisdiction in which it owns or leases properties
or conducts any business so as to require such qualification, except where the
failure to so qualify or be in good standing does not have, and could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect; the deposit accounts of the Banks are insured up to the
applicable limits by the Federal Deposit Insurance Corporation (the “FDIC”); all
of the issued shares of capital stock of each subsidiary of the Company have
been duly authorized and validly issued and are fully paid and nonassessable,
except to the extent set forth in N.C. Gen. Stat. § 53-42 and are owned,
directly or through other subsidiaries of the Company, by the Company, free and
clear of any pledge, lien, encumbrance, claim or equity; and the Company does
not own or control, directly or indirectly, any corporation, association or
other entity other than the subsidiaries listed in Exhibit 21.1 to the
Registration Statement;

(x) The Company has an authorized capitalization as set forth in each of the
General Disclosure Package and the Prospectus under the caption
“Capitalization,” and all of the issued shares of capital stock of the Company
have been duly and validly authorized and issued, are fully paid and
nonassessable and have been issued in compliance with federal and state
securities laws and conform to the description of the Shares contained in each
of the General Disclosure Package and the Prospectus; and no such shares were
issued in violation of the preemptive or similar rights of any security holder
of the Company; and no person has any preemptive or similar right to purchase
any shares of capital stock or equity securities of the Company;

(xi) The unissued Shares to be issued and sold by the Company to the
Underwriters hereunder have been duly and validly authorized and, when issued
and delivered against payment therefor as provided herein, will be duly and
validly issued and fully paid and nonassessable and will conform to the
description of the Shares contained in each of the General Disclosure Package
and the Prospectus;

 

- 5 -



--------------------------------------------------------------------------------

(xii) Except as described in each of the General Disclosure Package and the
Prospectus, (A) there are no outstanding rights (contractual or otherwise),
warrants or options to acquire, or instruments convertible into or exchangeable
for, or agreements or understandings with respect to the sale or issuance of,
any shares of capital stock of or other equity interest in the Company and
(B) there are no contracts, agreements or understandings between the Company and
any person granting such person the right to require the Company to file a
registration statement under the Act or otherwise register any securities of the
Company owned or to be owned by such person;

(xiii) The issue and sale of the Shares by the Company and the compliance by the
Company and the Banks with all of the provisions of this Agreement, the Pricing
Agreement and the consummation of the transactions therein contemplated will not
conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any contract, indenture, mortgage,
deed of trust, loan agreement, note, lease or other agreement or instrument to
which the Company or any of its subsidiaries is a party or by which the Company
or any of its subsidiaries is bound or to which any of the property or assets of
the Company or any of its subsidiaries is subject (collectively, the “Agreements
and Instruments”), nor will any such action (A) result in any violation of the
provisions of the articles of incorporation or charter (as applicable) or bylaws
of the Company or any of its subsidiaries or any law, statute or any order, rule
or regulation of any federal, state, local or foreign court, arbitrator,
regulatory authority or governmental agency or body (each, a “Governmental
Entity”) having jurisdiction over the Company or any of its subsidiaries or any
of their properties or (B) constitute a Repayment Event (as defined below)
under, or result in the creation or imposition of any lien, charge or other
encumbrance upon any assets or operations of the Company or any subsidiary
pursuant to, any of the Agreements and Instruments; and no consent, approval,
authorization, order, registration or qualification of or with any such
Governmental Entity is required for the issue and sale of the Shares or the
consummation by the Company of the transactions contemplated by this Agreement,
except the registration under the Act and the Securities Exchange Act of 1934,
as amended (the “1934 Act”), of the Shares, as may be required under the rules
and regulations of the National Association of Securities Dealers, Inc. (“NASD”)
and such consents, approvals, authorizations, registrations or qualifications as
may be required under state securities or Blue Sky laws in connection with the
purchase and distribution of the Shares by the Underwriters. As used herein, a
“Repayment Event” means any event or condition which gives the holder of any
note, debenture or other evidence of indebtedness (or any person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such indebtedness by the Company or any subsidiary;

(xiv) Neither the Company nor any of its subsidiaries is (A) in violation of its
articles of incorporation or charter, as applicable, or bylaws or (B) in default
in the performance or observance of any obligation, agreement, covenant or
condition contained in any of the Agreements and Instruments, except with
respect to subsection (B) for such default that would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect;

 

- 6 -



--------------------------------------------------------------------------------

(xv) The statements set forth in each of the General Disclosure Package and the
Prospectus under the caption “Description of Our Securities,” insofar as they
purport to constitute a summary of the terms of the capital stock of the
Company, and under the caption “Supervision and Regulation” insofar as they
purport to describe the provisions of the laws and documents referred to
therein, are accurate and complete;

(xvi) The financial statements included in each of the Registration Statement,
the General Disclosure Package and the Prospectus, together with the supporting
schedules, if any, and notes, present fairly the consolidated financial
condition of the Company and its subsidiaries at the dates indicated and the
consolidated results of operations and cash flows of the Company and its
subsidiaries for the periods specified. Such financial statements and supporting
schedules, if any, have been prepared in conformity with generally accepted
accounting principles (“GAAP”) applied on a consistent basis throughout the
periods involved. The selected financial data and the summary financial
information included in each of the Registration Statement, the General
Disclosure Package and the Prospectus present fairly the information shown
therein and have been compiled on a basis consistent with that of the audited
financial statements included in the Registration Statement, the General
Disclosure Package and the Prospectus;

(xvii) Each of the Company and its subsidiaries maintains a system of accounting
controls sufficient to provide reasonable assurances that (A) transactions are
executed in accordance with management’s general or specific authorization,
(B) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability,
(C) access to assets is permitted only in accordance with the management’s
general or specific authorization and (D) the recorded accountability for assets
is compared with the existing assets at reasonable intervals and appropriate
action is taken with respect to any differences;

(xviii) The Company has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15(e) and 15d-15(e) under the
Act). Such disclosure controls and procedures (A) are designed to ensure that
material information relating to the Company, including its consolidated
subsidiaries, is made known to the Company’s chief executive officer and its
chief financial officer by others within those entities to allow timely
decisions regarding disclosures, (B) have been evaluated for effectiveness as of
the end of the most recent fiscal quarter and (C) are effective to perform the
functions for which they were established. The Company’s independent registered
public accounting firm and the Audit Committee of the Board of Directors of the
Company have been advised of (1) any significant deficiencies or material
weaknesses in the design or operation of internal control over financial
reporting which are reasonably likely to adversely affect the Company’s ability
to record, process, summarize, and report financial data and (2) any fraud,
whether or not material, that involves management or other employees who have a
role in the Company’s internal control over financial reporting. Since the date
of the most recent evaluation of such disclosure controls and procedures, there
have been no changes in internal control over financial reporting that have
materially affected, or are reasonably likely to materially affect the Company’s
internal control over financial reporting;

 

- 7 -



--------------------------------------------------------------------------------

(xix) Neither the Company nor any of its subsidiaries is subject or is party to,
or has received any notice or advice that any of them may become subject or
party to any investigation with respect to, any corrective, suspension or
cease-and-desist order, agreement, consent agreement, memorandum of
understanding or other regulatory enforcement action, proceeding or order with
or by, or is a party to any commitment letter or similar undertaking to, or is
subject to any directive by, or has been a recipient of any supervisory letter
from, or has adopted any board resolutions at the request of, any Regulatory
Agency (as defined below) that currently relates to or restricts in any material
respect the conduct of their business or that in any manner relates to their
capital adequacy, credit policies or management (each, a “Regulatory
Agreement”), nor has the Company or any of its subsidiaries been advised by any
Regulatory Agency that it is considering issuing or requesting any such
Regulatory Agreement. There is no unresolved violation, criticism or exception
by any Regulatory Agency with respect to any report or statement relating to any
examinations of the Company or any of its subsidiaries which, in the reasonable
judgment of the Company, is expected to result in a Material Adverse Effect. As
used herein, the term “Regulatory Agency” means any Governmental Entity having
supervisory or regulatory authority with respect to the Company or any of its
subsidiaries, including, but not limited to, any federal or state agency charged
with the supervision or regulation of depositary institutions or holding
companies of depositary institutions, or engaged in the insurance of depositary
institution deposits;

(xx) Except as disclosed in each of the General Disclosure Package and the
Prospectus, the Company and its subsidiaries are conducting their respective
businesses in compliance with all statutes, laws, rules, regulations, judgments,
decisions, directives, orders and decrees of any Governmental Entity (including,
without limitation, all regulations and orders of, or agreements with, the North
Carolina Commissioner of Banks, the Board of Governors of Federal Reserve System
(the “FRB”) and the FDIC) applicable to them, except where the failure to so
comply would not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect;

(xxi) Other than as set forth in each of the General Disclosure Package and the
Prospectus, there are no legal or governmental actions, suits, investigations or
proceedings before or by any Governmental Entity, now pending or, to the best of
the Company’s knowledge, threatened or contemplated by Governmental Entities or
threatened by others, to which the Company or any of its subsidiaries is a party
or of which any property or asset of the Company or any of its subsidiaries is
the subject (A) that are required to be disclosed in the Registration Statement
by the Act or by the rules and regulations of the Commission thereunder and not
disclosed therein or (B) which, if determined adversely to the Company or any of
its subsidiaries, would, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; and there are no contracts or
documents of the Company or any of its subsidiaries that are required to be
described in the Registration Statement or to be filed as exhibits thereto by
the Act or by the rules and regulations of the Commission thereunder which have
not been so described and filed;

(xxii) Each of the Company and its subsidiaries possess such permits, licenses,
approvals, consents and other authorizations (collectively, “Governmental

 

- 8 -



--------------------------------------------------------------------------------

Licenses”) issued by the appropriate federal, state, local or foreign regulatory
agencies or bodies necessary to conduct the business now operated by the Company
or its subsidiaries; the Company and its subsidiaries are in compliance with the
terms and conditions of all such Governmental Licenses, except where the
failures so to comply would not, singly or in the aggregate, reasonably be
expected to have a Material Adverse Effect; all of the Governmental Licenses are
valid and in full force and effect, except where the invalidity of such
Governmental Licenses or the failure of such Governmental Licenses to be in full
force and effect would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; and neither the Company nor any of
its subsidiaries has received any notice of proceedings relating to the
revocation or modification of any such Governmental Licenses which, singly or in
the aggregate, if the subject of an unfavorable decision, ruling or finding,
would reasonably be expected to result in a Material Adverse Effect;

(xxiii) Each of the Company and its subsidiaries is in compliance with all
applicable federal, state and local environmental laws and regulations,
including, without limitation, those applicable to emissions to the environment,
waste management, and waste disposal (each an “Environmental Law”), except where
such noncompliance would not reasonably be expected to have a Material Adverse
Effect, or except as disclosed in each of the General Disclosure Package and the
Prospectus, and to the knowledge of the Company, there are no circumstances that
would prevent, interfere with or materially increase the cost of such compliance
in the future;

(xxiv) To the knowledge of the Company, under applicable law, there are no past
or present actions, activities, circumstances, events or incidents, including,
without limitation, releases of any material into the environment, that are
reasonably likely to form the basis of any claim under any Environmental Law,
including common law, against the Company or its subsidiaries which would be
reasonably likely to have a Material Adverse Effect;

(xxv) The statistical and market related data contained in each of the General
Disclosure Package, the Prospectus or the Registration Statement are based on or
derived from sources which the Company believes are reliable and accurate;

(xxvi) This Agreement and the Pricing Agreement have been duly authorized,
executed and delivered by the Company;

(xxvii) Neither the Company nor any affiliate of the Company nor any person
acting on their behalf has taken, nor will the Company or any affiliate or any
person acting on their behalf take, directly or indirectly, any action which is
designed to or which has constituted or which would be expected to cause or
result in stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of the Shares;

(xxviii) The Company is not and, after giving effect to the offering and sale of
the Shares, and after receipt of payment for the Shares and the application of
such proceeds as described in each of the General Disclosure Package and the
Prospectus, will not be an “investment company” or an entity “controlled” by an
“investment company”, as such terms are defined in the Investment Company Act of
1940, as amended (the “Investment Company Act”);

 

- 9 -



--------------------------------------------------------------------------------

(xxix) Neither the Company nor any of its affiliates does business with the
government of Cuba or with any person or affiliate located in Cuba within the
meaning of Section 517.075, Florida Statutes;

(xxx) Dixon Hughes PLLC, who have certified the financial statements and
supporting schedules of the Company and its subsidiaries, included in the
Registration Statement, the General Disclosure Package and the Prospectus is an
independent registered public accounting firm as required by the Act and the
rules and regulations of the Commission thereunder, and such accountants are not
in violation of the auditor independence requirements of the Sarbanes-Oxley Act
of 2002 with respect to the Company;

(xxxi) No labor problem or dispute with the employees of the Company or any of
its subsidiaries exists or, to the Company’s knowledge, is threatened or
imminent, and the Company is not aware of any existing or imminent labor
disturbance by the employees of any of its or its subsidiaries’ principal
suppliers, contractors or customers, that could have a Material Adverse Effect,
whether or not arising from transactions in the ordinary course of business,
except as set forth in each of the General Disclosure Package and the
Prospectus;

(xxxii) The Company and each of its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the business in which they are engaged;
all policies of insurance insuring the Company or any of its subsidiaries are in
full force and effect; the Company and its subsidiaries are in compliance with
the terms of such policies and instruments in all material respects; and there
are no claims by the Company or any of its subsidiaries under any such policy or
instrument as to which any insurance company is denying liability or defending
under a reservation of rights clause; neither the Company nor any such
subsidiary has been refused any insurance coverage sought or applied for; and
neither the Company nor any such subsidiary has any reason to believe that it
will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not have a Material
Adverse Effect, except as set forth or contemplated in each of the General
Disclosure Package and the Prospectus;

(xxxiii) The Company has filed all foreign, federal, state and local tax returns
that are required to be filed or is eligible for, and has requested, extensions
thereof, except as set forth or contemplated in each of the General Disclosure
Package and the Prospectus and has paid all taxes required to be paid by it and
any other assessment, fine or penalty levied against it, to the extent that any
of the foregoing is due and payable, except for any such assessment, fine or
penalty that is currently being contested in good faith or as would not have a
Material Adverse Effect, except as set forth or contemplated in each of the
General Disclosure Package and the Prospectus;

 

- 10 -



--------------------------------------------------------------------------------

(xxxiv) New Century Bank is not currently prohibited, directly or indirectly,
from paying any dividends to the Company, from making any other distribution on
its capital stock and no subsidiary of the Company is prohibited, directly or
indirectly, from repaying to the Company any loans or advances to such
subsidiary from the Company or from transferring any of such subsidiary’s
property or assets to the Company or any other subsidiary of the Company, except
as set forth or contemplated in each of the General Disclosure Package and the
Prospectus;

(xxxv) Any “employee benefit plan” (as defined under the Employee Retirement
Income Security Act of 1974, as amended, and the regulations and published
interpretations thereunder (collectively, “ERISA”)) established or maintained by
the Company, any of the subsidiaries or their “ERISA Affiliates” (as defined
below) is in compliance in all material respects with ERISA; “ERISA Affiliate”
means, with respect to the Company or any subsidiary, any member of any group of
organizations described in Section 414(b), (c), (m) or (o) of the Internal
Revenue Code of 1986, as amended, and the regulations and published
interpretations thereunder (the “Code”) of which the Company or such subsidiary
is a member; no “reportable event” (as defined under ERISA) has occurred or is
reasonably expected to occur with respect to any “employee benefit plan”
established or maintained by the Company, any of the subsidiaries or any of
their ERISA Affiliates; no “employee benefit plan” established or maintained by
the Company, any of the subsidiaries or any of their ERISA Affiliates, if such
“employee benefit plan” were terminated, would have any “amount of unfunded
benefit liabilities” (as defined under ERISA); none of the Company, its
subsidiaries nor any of their ERISA Affiliates has incurred or reasonably
expects to incur any liability under (A) Title IV of ERISA with respect to
termination of, or withdrawal from, any “employee benefit plan” or (B) Sections
412, 4971, 4975 or 4980B of the Code; each “employee benefit plan” established
or maintained by the Company, any of the subsidiaries or any of their ERISA
Affiliates that is intended to be qualified under Section 401(a) of the Code is
so qualified and nothing has occurred whether by action or failure to act, which
would cause the loss of such qualification;

(xxxvi) Except as would not reasonably be expected to have a Material Adverse
Effect, the Company and its subsidiaries own, or have valid, binding enforceable
and sufficient licenses or other rights to use the patents and patent
applications, copyrights, trademarks, service marks, trade names, technology,
know-how (including trade secrets and other unpatented and/or unpatentable
proprietary rights) and other intellectual property necessary or used in any
material respect to conduct their business in the manner in which it is being
conducted and in the manner in which it is contemplated as set forth in each of
the General Disclosure Package and the Prospectus or otherwise necessary or used
in connection with the commercialization of the existing products of the Company
and its subsidiaries and the products described in each of the General
Disclosure Package and the Prospectus as being under development (collectively,
the “Company Intellectual Property”); except as would not reasonably be expected
to have a Material Adverse Effect, the Company Intellectual Property is valid,
subsisting and enforceable, and none of the patents owned or licensed by the
Company or any of its subsidiaries is unenforceable or invalid, and none of the
patent applications owned or licensed by the Company or any of its subsidiaries
would be unenforceable or invalid if issued as patents; the Company and its
subsidiaries, and to the Company’s knowledge, their licensors,

 

- 11 -



--------------------------------------------------------------------------------

have complied with the duty of candor and disclosure of the U.S. Patent and
Trademark Office and any similar foreign intellectual property office
(collectively, the “Patent Offices”); to the best knowledge of the Company,
neither the Company nor its subsidiaries have infringed or otherwise violated
any intellectual property rights of any third person or have breached any
contract in connection with which any Company Intellectual Property is provided
to the Company and its subsidiaries where such infringement would reasonably be
expected to have a Material Adverse Effect; neither the Company nor any of its
subsidiaries is obligated to pay a royalty, grant a license, or provide other
consideration to any third party in connection with the Company Intellectual
Property other than as disclosed in each of the General Disclosure Package and
the Prospectus; no person has asserted or threatened to assert any claim
against, or notified, the Company (or any of its subsidiaries) that (A) the
Company or any of its subsidiaries has infringed or otherwise violated any
intellectual property rights of any third person, (B) the Company or any of its
subsidiaries is in breach or default of any contract under which any Company
Intellectual Property is provided, (C) such person will terminate a contract
described in clause (B) or adversely alter the scope of the rights provided
thereunder or (D) otherwise concerns the ownership, enforceability, validity,
scope, registerability, interference, use or the right to use, any Company
Intellectual Property (other than a patent office review of pending applications
in the ordinary course); to the knowledge of the Company no third party is
infringing or otherwise violating any of the Company Intellectual Property owned
by the Company or any of its subsidiaries, except as would not reasonably be
expected to have a Material Adverse Effect;

(xxxvii) Neither the Company nor any of its subsidiaries nor, to the knowledge
of the Company, any director, officer, agent, employee or other person
associated with or acting on behalf of the Company or any of its subsidiaries
has (A) used any Company funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity;
(B) made any direct or indirect unlawful payment of Company funds to any foreign
or domestic government official or employee; (C) violated or is in violation of
any provision of the Foreign Corrupt Practices Act of 1977 with regard to the
Company or its subsidiaries; (D) made any bribe, rebate, payoff, influence
payment, kickback or other unlawful payment with regard to Company funds or
activities; or (E) made any payment of funds to the Company or any of its
subsidiaries or received or retained funds from the Company or any of its
subsidiaries in violation of any law, rule or regulation, which payment, receipt
or retention of funds is of a character required to be disclosed in each of the
General Disclosure Package and the Prospectus, that is not described in each of
the General Disclosure Package and the Prospectus as required;

(xxxviii) The operations of the Company and its subsidiaries are and have been
conducted at all times in material compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company, threatened;

 

- 12 -



--------------------------------------------------------------------------------

(xxxix) No relationship, direct or indirect, exists between or among the Company
or any of its subsidiaries, on the one hand, and the directors, officers,
stockholders, customers or suppliers of the Company or any of its subsidiaries,
on the other, that is required by the Act to be described in each of the General
Disclosure Package and the Prospectus and that is not so described;

(xl) Except as described in each of the General Disclosure Package and the
Prospectus, there are no material off-balance sheet transactions, arrangements,
obligations (including contingent obligations), or any other relationships with
unconsolidated entities or other persons, that may have a material current or
future effect on the Company’s financial condition, changes in financial
condition, results of operations, liquidity, capital expenditures, capital
resources, or significant components of revenues or expenses;

(xli) The Company is in compliance with the provisions of the Sarbanes-Oxley Act
and the rules and regulations of the Commission thereunder applicable to it and
will comply with those provisions of the Sarbanes-Oxley Act that will become
effective in the future upon their effectiveness; and the Company is in
compliance with the applicable rules and regulations of the Nasdaq National
Market;

(xlii) There is no material contract or other document of a character required
to be described in the General Disclosure Package and the Prospectus or to be
filed as an exhibit to the Registration Statement which is not described or
filed as required;

(xliii) All offers and sales of the Company’s capital stock were exempt from the
registration requirements of, or duly registered under, the Act and were duly
registered with or the subject of an available exemption from the registration
requirements of the applicable state securities or blue sky laws;

(xliv) None of the Company, any of its subsidiaries or, to the knowledge of the
Company, any director, officer, agent, employee or Affiliate of the Company or
any of its subsidiaries is currently subject to any U.S. sanctions administered
by the Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”), and the Company will not knowingly use the proceeds of the offering of
the Shares hereunder, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity, for
the purpose of financing the activities of any person currently subject to any
U.S. sanctions administered by OFAC;

(xlv) No statement, representation, warranty or covenant made by the Company in
this Agreement or made in any certificate or document required by this Agreement
to be delivered to you was or will be, when made, inaccurate, untrue or
incorrect;

(xlvi) Neither the Company nor its subsidiaries nor, to the Company’s knowledge,
any employee or agent of the Company or its subsidiaries has made any payment of
funds of the Company or its subsidiaries or received or retained any funds in
violation of any law, rule or regulation; and

 

- 13 -



--------------------------------------------------------------------------------

(xlvii) At the time of filing the Registration Statement relating to the Shares
and at the date hereof, the Company was not and is not an “ineligible issuer,”
as defined in Rule 405, including the Company or any of its subsidiaries in the
preceding three years not having been convicted of a felony or misdemeanor or
having been made the subject of a judicial or administrative decree or order as
described in Rule 405.

(b) The Banks represent and warrant to, and agree with, each of the Underwriters
that:

(i) The Banks have been duly chartered and are validly existing in good standing
under the laws of the state of North Carolina, with power and authority
(corporate and other) to own their properties and conduct their business as
described in each of the General Disclosure Package and the Prospectus, and have
been duly qualified as foreign corporations for the transaction of business and
are in good standing under the laws of each other jurisdiction in which they own
or lease properties or conduct any business so as to require such qualification,
or are subject to no material liability or disability by reason of the failure
to be so qualified in any such jurisdiction;

(ii) Neither the Banks nor any of their subsidiaries are in violation of their
respective charter, bylaws or other charter documents or in default in the
performance or observance of any material obligation, agreement, covenant or
condition contained in any contract, indenture, mortgage, deed of trust, loan
agreement, note, lease or other agreement or instrument to which the Banks or
any of their subsidiaries are a party or by which they or any of them may be
bound, or to which any of the property of the Banks or any of their subsidiaries
is subject; and

(iii) The execution, delivery and performance of this Agreement and the Pricing
Agreement by the Banks and the compliance by the Banks with all of the
provisions of this Agreement and the Pricing Agreement and the consummation of
the transactions therein contemplated will not conflict with or result in a
breach or violation of any of the terms or provisions of, or constitute a
default under, any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which the Banks or any of their subsidiaries are a
party or by which the Banks or any of their subsidiaries are bound or to which
any of the property or assets of the Banks or any of their subsidiaries are
subject, nor will such action result in any violation of the provisions of the
charter of the Banks or any statute or any order, rule or regulation of any
court or governmental agency or body having jurisdiction over the Banks or any
of their subsidiaries or any of their properties.

2. The Representative, on behalf of the several Underwriters, represents and
warrants to the Company that the information set forth (a) on the cover page of
the Prospectus with respect to price, underwriting discount and terms of the
offering, (b) the legends concerning

 

- 14 -



--------------------------------------------------------------------------------

stabilizing and passive market making activities on the inside front cover page
of the Prospectus, and (c) under “Underwriting” in the Prospectus was furnished
in writing to the Company by and on behalf of the Underwriters specifically for
use in connection with the preparation of the Registration Statement and is
correct and complete in all material respects.

3. Subject to the terms and conditions herein set forth, (a) the Company agrees
to issue and sell to each of the Underwriters, and each of the Underwriters
agrees, severally and not jointly, to purchase from the Company, at a purchase
price per share set forth in the Pricing Agreement, the number of Firm Shares
set forth opposite the name of such Underwriter in Schedule I hereto and (b) in
the event and to the extent that the Underwriters shall exercise the election to
purchase Optional Shares as provided below, the Company agrees to issue and sell
to each of the Underwriters, and each of the Underwriters agrees, severally and
not jointly, to purchase from the Company, at the purchase price per share set
forth in the Pricing Agreement, that portion of the number of Optional Shares as
to which such election shall have been exercised (to be adjusted by you so as to
eliminate fractional shares) determined by multiplying such number of Optional
Shares by a fraction, the numerator of which is the maximum number of Optional
Shares which such Underwriter is entitled to purchase as set forth opposite the
name of such Underwriter in Schedule I hereto and the denominator of which is
the maximum number of Optional Shares that all of the Underwriters are entitled
to purchase hereunder.

The Company hereby grants to the Underwriters the right to purchase at their
election up to 150,000 Optional Shares, at the purchase price per share set
forth in the Pricing Agreement, for the sole purpose of covering overallotments
in the sale of the Firm Shares. Any such election to purchase Optional Shares
may be exercised only by written notice from the Representative to the Company,
given within a period of 30 calendar days after the date of this Agreement,
setting forth the aggregate number of Optional Shares to be purchased and the
date on which such Optional Shares are to be delivered, as determined by the
Representative but in no event earlier than the First Time of Delivery (as
defined in Section 5 hereof) or, unless the Representative and the Company
otherwise agree in writing, earlier than two or later than ten business days
after the date of such notice.

It is understood that each Underwriter has authorized the Representative for
such Underwriter’s account, to accept delivery of, receipt for, and make payment
of the purchase price for, the Firm Shares and the Optional Shares, if any,
which such Underwriter has agreed to purchase. Howe Barnes Investments, Inc.,
individually and not as representative of the Underwriters, may (but shall not
be obligated to) make payment of the purchase price for the Firm Shares or the
Optional Shares, if any, to be purchased by any Underwriter whose funds have not
been received by Howe Barnes Investments, Inc. by the relevant Time of Delivery
but such payment shall not relieve such Underwriter from its obligations
hereunder.

4. Upon the authorization by the Representative of the release of the Firm
Shares, the several Underwriters propose to offer the Firm Shares for sale upon
the terms and conditions set forth in the Prospectus.

5. (a) The Shares to be purchased by each Underwriter hereunder, in

 

- 15 -



--------------------------------------------------------------------------------

definitive form, and in such authorized denominations and registered in such
names as the Representative may request upon at least forty-eight hours prior
notice to the Company, shall be delivered by or on behalf of the Company to the
Representative, through the facilities of the Depository Trust Company (“DTC”),
for the account of such Underwriter, against payment by or on behalf of such
Underwriter of the purchase price therefor by wire transfer of Federal (same
day) funds to the account specified by the Company, to the Representative at
least forty-eight hours in advance. The Company will cause the certificates
representing the Shares to be made available for checking and packaging at least
twenty-four hours prior to the Time of Delivery (as defined below) with respect
thereto at the office of DTC or its designated custodian (the “Designated
Office”). The time and date of such delivery and payment shall be, with respect
to the Firm Shares, 9:30 a.m., Chicago Time, on July 5, 2006 or such other time
and date as the Representative and the Company may agree upon in writing, and,
with respect to the Optional Shares, 9:30 a.m., Chicago time, on the date
specified by the Representative in the written notice given by the
Representative of the Underwriters’ election to purchase such Optional Shares,
or such other time and date as the Representative and the Company may agree upon
in writing. Such time and date for delivery of the Firm Shares is herein called
the “First Time of Delivery,” such time and date for delivery of the Optional
Shares, if not the First Time of Delivery, is herein called the “Second Time of
Delivery,” and each such time and date for delivery is herein called a “Time of
Delivery.”

(b) The documents to be delivered at each Time of Delivery, or at such time as
otherwise to be delivered in accordance with the Representative’s instructions,
by or on behalf of the parties hereto pursuant to Section 8 hereof, including
the cross receipt for the Shares and any additional documents requested by the
Underwriters pursuant to Section 8(k) hereof, will be delivered at the offices
of Howe Barnes Investments, Inc., 222 South Riverside Plaza, 7th Floor, Chicago,
Illinois 60606 (the “Closing Location”), and the Shares will be delivered at the
Designated Office, all at such Time of Delivery. A meeting will be held at the
Closing Location at 2:00 p.m., Chicago Time, on the Chicago Business Day next
preceding such Time of Delivery, at which meeting the final drafts of the
documents to be delivered pursuant to the preceding sentence will be available
for review by the parties hereto. For the purposes of this Section 5, “Chicago
Business Day” shall mean each Monday, Tuesday, Wednesday, Thursday and Friday
which is not a day on which banking institutions in Chicago are generally
authorized or obligated by law or executive order to close.

6. The Company agrees with each of the Underwriters:

(a) To prepare the Prospectus in a form approved by the Representative and to
file such Prospectus pursuant to Rule 424(b) under the Act not later than the
Commission’s close of business on the second business day following the
execution and delivery of this Agreement, or, if applicable, such earlier time
as may be required by Rule 430A(a)(3) under the Act; to make no further
amendment or any supplement to the Registration Statement or Prospectus which
shall be disapproved by the Representative promptly after reasonable notice
thereof; to advise the Representative, promptly after it receives notice
thereof, of the time when any amendment to the Registration Statement has been
filed or becomes effective or any supplement to the Prospectus or any amended
Prospectus has been filed and to furnish the Representative with copies thereof;
to advise the Representative, promptly after it

 

- 16 -



--------------------------------------------------------------------------------

receives notice thereof, of the issuance by the Commission of any stop order or
of any order preventing or suspending the use of any Preliminary Prospectus,
Issuer-Represented Free Writing Prospectus or Prospectus, of the suspension of
the qualification of the Shares for offering or sale in any jurisdiction, of the
initiation or threatening of any proceeding for any such purpose, or of any
request by the Commission for the amending or supplementing of the Registration
Statement, any Preliminary Prospectus, any Issuer-Represented Free Writing
Prospectus or Prospectus or for additional information; and, in the event of the
issuance of any stop order or of any order preventing or suspending the use of
any Preliminary Prospectus, Issuer-Represented Free Writing Prospectus or
Prospectus or suspending any such qualification, promptly to use its best
efforts to obtain the withdrawal of such order;

(b) If at any time following issuance of an Issuer-Represented Free Writing
Prospectus there occurred or occurs an event or development as a result of which
such Issuer-Represented Free Writing Prospectus conflicted or would conflict
with the information contained in the Registration Statement or included or
would include an untrue statement of a material fact or omitted or would omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances prevailing at that subsequent time, not misleading,
the Company has notified or will notify promptly the Representative so that any
use of such Issuer-Represented Free Writing Prospectus may cease until it is
amended or supplemented and the Company has promptly amended or will promptly
amend or supplement such Issuer-Represented Free Writing Prospectus to eliminate
or correct such conflict, untrue statement or omission; provided, however, that
this covenant shall not apply to any statements or omissions made in reliance
upon and in conformity with information furnished in writing to the Company by
an Underwriter through the Representative expressly for use therein;

(c) The Company represents and agrees that, unless it obtains the prior written
consent of the Representative, and each Underwriter represents and agrees that,
unless it obtains the prior written consent of each of the Company and the
Representative, it has not made and will not make any offer relating to the
Shares that would constitute an “issuer free writing prospectus,” as defined in
Rule 433 under the Act, or that would otherwise constitute a “free writing
prospectus,” as defined in Rule 405 under the Act, required to be filed with the
Commission. Any such free writing prospectus consented to by the Company and the
Representative is hereinafter referred to as a “Permitted Free Writing
Prospectus.” The Company represents that it has treated or agrees that it will
treat each Permitted Free Writing Prospectus as an “issuer free writing
prospectus,” as defined in Rule 433, and has complied and will comply with the
requirements of Rule 433 applicable to any Permitted Free Writing Prospectus,
including timely filing with the Commission where required, legending and record
keeping. The Company represents that it has satisfied the conditions in Rule 433
to avoid a requirement to file with the Commission any electronic road show;

(d) Promptly from time to time to take such action as the Representative may
reasonably request to qualify the Shares for offering and sale under the
securities laws of such jurisdictions as the Representative may request and to
comply with such laws so as to permit the continuance of sales and dealings
therein in such jurisdictions for as long as may be necessary to complete the
distribution of the Shares, provided that in connection therewith the Company
shall not be required to qualify as a foreign corporation or to file a general
consent to service of process in any jurisdiction;

 

- 17 -



--------------------------------------------------------------------------------

(e) Prior to 10:00 a.m., Chicago Time, on the Chicago Business Day next
succeeding the date of this Agreement and from time to time, to furnish the
Underwriters with copies of the Prospectus in Chicago in such quantities as the
Representative may from time to time reasonably request, and, if the delivery of
a prospectus is required at any time prior to the expiration of nine months
after the time of issue of the Prospectus in connection with the offering or
sale of the Shares and if at such time any event shall have occurred as a result
of which the Prospectus as then amended or supplemented would include an untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made when such Prospectus is delivered, not misleading, or, if
for any other reason it shall be necessary during such period to amend or
supplement the Prospectus in order to comply with the Act, to notify the
Representative and upon the Representative’s request to prepare and furnish
without charge to each Underwriter and to any dealer in securities as many
copies as the Representative may from time to time reasonably request of an
amended Prospectus or a supplement to the Prospectus which will correct such
statement or omission or effect such compliance, and in case any Underwriter is
required to deliver a prospectus in connection with sales of any of the Shares
at any time nine months or more after the time of issue of the Prospectus, upon
the Representative’s request but at the expense of such Underwriter, to prepare
and deliver to such Underwriter as many copies as the Representative may request
of an amended or supplemented Prospectus complying with Section 10(a)(3) of the
Act;

(f) To make generally available to its securityholders as soon as practicable,
but in any event not later than eighteen months after the effective date of the
Registration Statement (as defined in Rule 158(c) under the Act), an earning
statement of the Company and its subsidiaries (which need not be audited)
complying with Section 11(a) of the Act and the rules and regulations thereunder
(including, at the option of the Company, Rule 158);

(g) During the period beginning from the date hereof and continuing to and
including the date 180 days after the date of the Prospectus, not to, and not to
allow any of its directors or executive officers to, offer, sell, agree to sell,
contract to sell hypothecate, pledge, grant any option to purchase, make any
short sale, or otherwise dispose of or hedge, directly or indirectly, except as
provided hereunder any securities of the Company that are substantially similar
to the Shares, including, but not limited to, any securities that are
convertible into or exchangeable for, or that represent the right to receive,
stock or any such substantially similar securities (other than pursuant to
employee stock option plans existing on, or upon the conversion or exchange of
convertible or exchangeable securities outstanding as of, the date of this
Agreement) or publicly announce an intention to effect any such transaction,
without the Representative’s prior written consent; provided, however, that if:
(1) during the last 17 days of such 180-day period the Company issues an
earnings release or material news or a material event relating to the Company
occurs; or (2) prior to the expiration of such 180-day period, the Company
announces that it will release earnings results during the 16-day-period
beginning on

 

- 18 -



--------------------------------------------------------------------------------

the last day of such 180-day period, the restrictions imposed by this
Section 6(g) shall continue to apply until the expiration of the 18-day period
beginning on the issuance of the earnings release or the occurrence of the
material news or material event;

(h) To furnish to its securityholders, as soon as practicable after the end of
each fiscal year, an annual report (including a balance sheet and statements of
income, stockholders’ equity and cash flows of the Company and its consolidated
subsidiaries certified by an independent registered public accounting firm) and,
as soon as practicable after the end of each of the first three quarters of each
fiscal year (beginning with the fiscal quarter ending after the effective date
of the Registration Statement), to make available to its securityholders
consolidated summary financial information of the Company and its subsidiaries
for such quarter in reasonable detail;

(i) During a period of five years from the effective date of the Registration
Statement, to furnish to the Representative copies of all reports or other
communications (financial or other) furnished to stockholders, and to deliver to
the Representative (i) as soon as they are available, copies of any reports and
financial statements furnished to or filed with the Commission or any national
securities exchange on which any class of securities of the Company is listed;
and (ii) such additional information concerning the business and financial
condition of the Company as the Representative may from time to time reasonably
request (such financial statements to be on a consolidated basis to the extent
the accounts of the Company and its subsidiaries are consolidated in reports
furnished to its securityholders generally or to the Commission);

(j) To use the net proceeds received by it from the sale of the Shares pursuant
to this Agreement in the manner specified in each of the General Disclosure
Package and the Prospectus under the caption “Use of Proceeds”;

(k) If the Company elects to rely on Rule 462(b), the Company shall file a Rule
462(b) Registration Statement with the Commission in compliance with Rule 462(b)
by 10:00 p.m., Chicago time, on the date of this Agreement, and the Company
shall at the time of filing either pay to the Commission the filing fee for the
Rule 462(b) Registration Statement or give irrevocable instructions for the
payment of such fee pursuant to Rule 111(b) under the Act;

(l) To use its best efforts to list for quotation the Shares on the National
Market of the National Association of Securities Dealers Automated Quotations
System (“NASDAQ”);

(m) During the period beginning on the date hereof and ending on the later of
the fifth anniversary of the First Time of Delivery or the date on which the
Underwriters receive full payment in satisfaction of any claim for
indemnification or contribution to which they may be entitled pursuant to
Section 9 of this Agreement, neither the Company nor the Banks shall, without
the prior written consent of the Representative, take or permit to be taken any
action that could result in the Company’s or the Banks’ common stock becoming
subject to any security interest, mortgage, pledge, lien or encumbrance;
provided, however, that this

 

- 19 -



--------------------------------------------------------------------------------

covenant shall be null and void if the FRB, the North Carolina Commissioner of
Banks, the FDIC, or any other federal or state agency having jurisdiction over
the Banks, by regulation, policy statement or interpretive release or by written
order or written advice addressed to the Banks and specifically addressing the
provisions of Section 9 hereof, permits indemnification of the Underwriters by
the Banks as contemplated by such provisions;

(n) To file with the Commission such information on Form 10-K or Form 10-Q as
may be required by Rule 463 under the Act; and

(o) To comply, and to use its best efforts to cause the Company’s directors and
officers, in their capacities as such, to comply, in all material respects, with
all effective applicable provisions of the Sarbanes-Oxley Act of 2002 and the
rules and regulations thereunder.

7. The Company covenants and agrees with the several Underwriters that the
Company will pay or cause to be paid the following: (i) in the event that the
offering is not closed by December 31, 2006 (for reasons other than the
Underwriters failing to abide by the terms of this Underwriting Agreement),
one-half of Underwriters’ counsel fees and expenses, such reimbursement amount
not to exceed $30,000; (ii) the fees, disbursements and expenses of the
Company’s counsel and accountants in connection with the registration of the
Shares under the Act and all other expenses in connection with the preparation,
printing and filing of the Registration Statement, any Preliminary Prospectus,
any Permitted Free Writing Prospectus and the Prospectus and amendments and
supplements thereto and the mailing and delivering of copies thereof to the
Underwriters and dealers; (iii) the cost of printing or producing any agreement
among Underwriters, this Agreement, the Blue Sky Memorandum, closing documents
(including any compilations thereof) and any other documents in connection with
the offering, purchase, sale and delivery of the Shares; (iv) all expenses in
connection with the qualification of the Shares for offering and sale under
state securities laws, including the fees and disbursements of counsel for the
Underwriters in connection with such qualification and in connection with the
Blue Sky survey; (v) all fees and expenses in connection with listing the Shares
on NASDAQ; (vi) the filing fees incident to, and the fees and disbursements of
counsel for the Underwriters in connection with, securing any required review by
the National Association of Securities Dealers, Inc. of the terms of the sale of
the Shares; (vii) the cost of preparing stock certificates; (viii) the cost and
charges of any transfer agent or registrar; and (ix) all other costs and
expenses incident to the performance of its obligations hereunder which are not
otherwise specifically provided for in this Section.

8. The obligations of the Underwriters hereunder, as to the Shares to be
delivered at each Time of Delivery, shall be subject, in their discretion, to
the condition that all representations and warranties and other statements of
the Company herein are, at and as of such Time of Delivery, true and correct,
the condition that the Company shall have performed all of its obligations
hereunder theretofore to be performed, and the following additional conditions:

(a) The Prospectus shall have been filed with the Commission pursuant to Rule
424(b) within the applicable time period prescribed for such filing by the rules

 

- 20 -



--------------------------------------------------------------------------------

and regulations under the Act and in accordance with Section 6(a) hereof (or a
post-effective amendment shall have been filed and declared effective in
accordance with the requirements of Rule 430A); if the Company has elected to
rely upon Rule 462(b), the Rule 462(b) Registration Statement shall have become
effective by 10:00 p.m., Chicago Time, on the date of this Agreement; no stop
order suspending the effectiveness of the Registration Statement or any part
thereof shall have been issued and no proceeding for that purpose shall have
been initiated or threatened by the Commission; and all requests for additional
information on the part of the Commission shall have been complied with to the
Representative’s reasonable satisfaction; and the NASD shall have raised no
objection to the fairness and reasonableness of the underwriting terms and
arrangements;

(b) Nelson Mullins Riley & Scarborough LLP, counsel for the Underwriters, shall
have furnished to the Representative such written opinion or opinions, dated as
of such Time of Delivery, with respect to the incorporation of the Company, the
validity of the Shares, the Registration Statement, the Prospectus as amended or
supplemented and other related matters as the Representative may reasonably
request, and such counsel shall have received such papers and information as
they may reasonably request to enable them to pass upon such matters;

(c) Gaeta & Eveson, P.A., counsel for the Company, shall have furnished to the
Representative their written opinion (a draft of such opinion is attached as
Annex II hereto), dated such Time of Delivery, in form and substance
satisfactory to the Representative, to the effect set forth in Annex II hereto
and to such further effect as counsel to the Underwriters may reasonably
request;

(d) On the date of the Prospectus at a time prior to the execution of this
Agreement, at 9:30 a.m., Chicago Time, on the effective date of any
post-effective amendment to the Registration Statement filed subsequent to the
date of this Agreement and also at each Time of Delivery, Dixon Hughes PLLC
shall have furnished to the Representative a letter or letters, dated the
respective dates of delivery thereof, in form and substance satisfactory to the
Representative, to the effect set forth in Annex I hereto (the executed copy of
the letter delivered prior to the execution of this Agreement is attached as
Annex I(a) hereto and a draft of the form of letter to be delivered on the
effective date of any post-effective amendment to the Registration Statement and
as of each Time of Delivery is attached as Annex I(b) hereto);

(e) (i) Neither the Company nor any of its subsidiaries shall have sustained
since the date of the latest audited financial statements included in each of
the General Disclosure Package and the Prospectus any loss or interference with
its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, otherwise than as set forth or contemplated in the Prospectus,
and (ii) since the respective dates as of which information is given in each of
the General Disclosure Package and the Prospectus there shall not have been any
change in the capital stock or long-term debt of the Company or any of its
subsidiaries or any change, or any development involving a prospective change,
in or affecting the general affairs, management, financial position,
stockholders’ equity or results of operations of the Company and its
subsidiaries, otherwise than as set forth or contemplated in each of the General

 

- 21 -



--------------------------------------------------------------------------------

Disclosure Package and the Prospectus, the effect of which, in any such case
described in Clause (i) or (ii), is in the judgment of the Representative so
material and adverse as to make it impracticable or inadvisable to proceed with
the public offering or the delivery of the Shares being delivered at such Time
of Delivery on the terms and in the manner contemplated in each of the General
Disclosure Package and the Prospectus;

(f) On or after the date hereof (i) no downgrading shall have occurred in the
rating accorded the Company’s debt securities by any “nationally recognized
statistical rating organization”, as that term is defined by the Commission for
purposes of Rule 436(g)(2) under the Act, and (ii) no such organization shall
have publicly announced that it has under surveillance or review, with possible
negative implications, its rating of any of the Company’s debt securities;

(g) On or after the date hereof there shall not have occurred any of the
following: (i) a suspension or material limitation in trading in securities
generally on the New York Stock Exchange or on NASDAQ; (ii) a suspension or
material limitation in trading in the Company’s securities on NASDAQ; (iii) a
general moratorium on commercial banking activities declared by either Federal,
or New York, Georgia, North Carolina, or Illinois authorities; or (iv) the
outbreak or escalation of hostilities involving the United States or the
declaration by the United States of a national emergency or war or a material
adverse change in general economic, political or financial conditions, including
without limitation as a result of terrorist activities after the date hereof (or
the effect of international conditions on the financial markets in the United
States shall be such), or any other calamity or crisis, if the effect of any
such event specified in this Clause (iv) in the judgment of the Representative
makes it impracticable or inadvisable to proceed with the public offering or the
delivery of the Shares being delivered at such Time of Delivery on the terms and
in the manner contemplated in the Prospectus;

(h) The Shares to be sold at such Time of Delivery shall have been duly listed
for quotation on NASDAQ;

(i) The Company has obtained and delivered to the Underwriters executed copies
of an agreement from the stockholders listed on Schedule II hereto,
substantially to the effect set forth in Section 6(g) hereof in form and
substance satisfactory to the Representative;

(j) The Company shall have complied with the provisions of Section 5(b) hereof
with respect to the furnishing of prospectuses as delivered in accordance with
the Representative’s instructions; and

(k) The Company shall have furnished or caused to be furnished to the
Representative at such Time of Delivery certificates of officers of the Company
satisfactory to the Representative as to the accuracy of the representations and
warranties of the Company herein at and as of such Time of Delivery, as to the
performance by the Company of all of its obligations hereunder to be performed
at or prior to such Time of Delivery, as to the matters set forth in subsections
(a) and (e) of this Section and as to such other matters as the Representative
may reasonably request.

 

- 22 -



--------------------------------------------------------------------------------

9. (a) The Company and the Banks, jointly and severally, shall indemnify and
hold harmless each Underwriter against any losses, claims, damages or
liabilities, joint or several, to which they or any of them may become subject,
under the Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in any
Preliminary Prospectus, the Registration Statement, the General Disclosure
Package, the Prospectus or any individual Issuer-Represented Limited-Use Free
Writing Prospectus, when considered together with the General Disclosure
Package, or any amendment or supplement thereto, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
and will reimburse each such indemnified party for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such action or claim as such expenses are incurred; provided, however, that
neither the Company nor the Banks shall be liable in any such case to the extent
that any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in any Preliminary Prospectus, the Registration Statement, the General
Disclosure Package, the Prospectus or any individual Issuer-Represented
Limited-Use Free Writing Prospectus, when considered together with the General
Disclosure Package, or any such amendment or supplement in reliance upon and in
conformity with written information furnished to the Company by any Underwriter
through the Representative expressly for use therein (provided that the Company
and the Underwriters hereby acknowledge and agree that the only information that
the Underwriters have furnished to the Company specifically for inclusion in any
Preliminary Prospectus, the Registration Statement, the General Disclosure
Package, the Prospectus or any individual Issuer-Represented Limited-Use Free
Writing Prospectus, when considered together with the General Disclosure
Package, or any amendment or supplement thereto, are (i) the concession and
reallowance figures appearing in the Prospectus in the section entitled
“Underwriting,” (ii) the section entitled “Underwriting” relating to the
Underwriters’ reservation of the right to withdraw, cancel or modify the offer
contemplated by this Agreement and to reject orders in whole or in part, and
(iii) the section entitled “Underwriting” relating to stabilization
transactions, over-allotment transactions, syndicate covering transactions and
penalty bids in which the Underwriters may engage (collectively, the
“Underwriters’ Information”). Notwithstanding the foregoing, the indemnification
provided for in this paragraph (a) shall not apply to the Banks to the extent
that such indemnification by the Banks is found in a final judgment by a court
of competent jurisdiction to constitute a covered transaction under Section 23A
of the Federal Reserve Act.

(b) Each Underwriter shall indemnify and hold harmless the Company against any
losses, claims, damages or liabilities to which the Company may become subject,
under the Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in any
Preliminary Prospectus, the Registration Statement, the General Disclosure
Package, the Prospectus, or any individual Issuer-Represented Limited-Use Free
Writing Prospectus, when considered together with the General Disclosure
Package, or any amendment or supplement thereto, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the

 

- 23 -



--------------------------------------------------------------------------------

statements therein not misleading, in each case to the extent, but only to the
extent, that such untrue statement or alleged untrue statement or omission or
alleged omission was made in any Preliminary Prospectus, the Registration
Statement, the General Disclosure Package, the Prospectus or any individual
Issuer-Represented Limited-Use Free Writing Prospectus, when considered together
with the General Disclosure Package, or any such amendment or supplement, in
reliance upon and in conformity with written information furnished to the
Company by such Underwriter through the Representative expressly for use
therein; and will reimburse the Company for any legal or other expenses
reasonably incurred by the Company in connection with investigating or defending
any such action or claim as such expenses are incurred.

(c) Promptly after receipt by an indemnified party under subsection (a) or
(b) above of notice of the commencement of any action, such indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under such subsection, notify the indemnifying party in writing of the
commencement thereof; but the omission so to notify the indemnifying party shall
not relieve it from any liability which it may have to any indemnified party
otherwise than under such subsection. In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate
therein and, to the extent that it shall wish, jointly with any other
indemnifying party similarly notified, to assume the defense thereof, with
counsel satisfactory to such indemnified party (who shall not, except with the
consent of the indemnified party, be counsel to the indemnifying party), and,
after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof, the indemnifying party shall not be
liable to such indemnified party under such subsection for any legal expenses of
other counsel or any other expenses, in each case subsequently incurred by such
indemnified party, in connection with the defense thereof other than reasonable
costs of investigation. No indemnifying party shall, without the written consent
of the indemnified party, effect the settlement or compromise of, or consent to
the entry of any judgment with respect to, any pending or threatened action or
claim in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified party is an actual or potential party
to such action or claim) unless such settlement, compromise or judgment
(i) includes an unconditional release of the indemnified party from all
liability arising out of such action or claim and (ii) does not include a
statement as to or an admission of fault, culpability or a failure to act, by or
on behalf of any indemnified party.

(d) If the indemnification provided for in this Section 9 is unavailable to or
insufficient to hold harmless an indemnified party under subsection (a) or
(b) above in respect of any losses, claims, damages or liabilities (or actions
in respect thereof) referred to therein, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities (or actions in respect thereof)
in such proportion as is appropriate to reflect the relative benefits received
by the Company on the one hand and the Underwriters on the other from the
offering of the Shares. If, however, the allocation provided by the immediately
preceding sentence is not permitted by applicable law or if the indemnified
party failed to give the notice required under subsection (c) above, then each
indemnifying party shall contribute to such amount paid or payable by such

 

- 24 -



--------------------------------------------------------------------------------

indemnified party in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Company on the one hand and
the Underwriters on the other in connection with the statements or omissions
which resulted in such losses, claims, damages or liabilities (or actions in
respect thereof), as well as any other relevant equitable considerations. The
relative benefits received by the Company on the one hand and the Underwriters
on the other shall be deemed to be in the same proportion as the total net
proceeds from the offering (before deducting expenses) received by the Company
bear to the total underwriting discounts and commissions received by the
Underwriters, in each case as set forth in the table on the cover page of the
Prospectus. The relative fault shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company on the one hand or the Underwriters on the other and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The Company and the Underwriters
agree that it would not be just and equitable if contributions pursuant to this
subsection (d) were determined by pro rata allocation (even if the Underwriters
were treated as one entity for such purpose) or by any other method of
allocation which does not take account of the equitable considerations referred
to above in this subsection (d). The amount paid or payable by an indemnified
party as a result of the losses, claims, damages or liabilities (or actions in
respect thereof) referred to above in this subsection (d) shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this subsection (d), no Underwriter shall be
required to contribute any amount in excess of the amount by which the total
price at which the Shares underwritten by it and distributed to the public were
offered to the public exceeds the amount of any damages which such Underwriter
has otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation. The Underwriters’ obligations in this subsection (d) to
contribute are several in proportion to their respective underwriting
obligations and not joint.

(e) The obligations of the Company and the Banks under this Section 9 shall be
in addition to any liability which the Company and the Banks may otherwise have
and shall extend, upon the same terms and conditions, to each person, if any,
who controls (within the meaning of the Act) any Underwriter, or any of the
respective partners, directors, officers and employees of any Underwriter or any
such controlling person; and the obligations of the Underwriters under this
Section 9 shall be in addition to any liability which the respective
Underwriters may otherwise have and shall extend, upon the same terms and
conditions, to each director of the Company (including any person who, with his
or her consent, is named in the Registration Statement as about to become a
director of the Company), each officer of the Company who signs the Registration
Statement and to each person, if any, who controls the Company or the Banks, as
the case may be, within the meaning of the Act.

10. (a) If any Underwriter shall default in its obligation to purchase the
Shares which it has agreed to purchase hereunder at a Time of Delivery, the
Representative may in the Representative’s discretion arrange for the
Representative or another party or other parties

 

- 25 -



--------------------------------------------------------------------------------

to purchase such Shares on the terms contained herein. If within thirty-six
hours after such default by any Underwriter the Representative does not arrange
for the purchase of such Shares, then the Company shall be entitled to a further
period of thirty-six hours within which to procure another party or other
parties satisfactory to the Representative to purchase such Shares on such
terms. In the event that, within the respective prescribed periods, the
Representative notifies the Company that the Representative have so arranged for
the purchase of such Shares, or the Company notifies the Representative that it
has so arranged for the purchase of such Shares, the Representative or the
Company shall have the right to postpone such Time of Delivery for a period of
not more than seven days, in order to effect whatever changes may thereby be
made necessary in the Registration Statement or the Prospectus, or in any other
documents or arrangements, and the Company agrees to file promptly any
amendments to the Registration Statement or the Prospectus which in the
Representative’s opinion may thereby be made necessary. The term “Underwriter”
as used in this Agreement shall include any person substituted under this
Section with like effect as if such person had originally been a party to this
Agreement with respect to such Shares.

(b) If, after giving effect to any arrangements for the purchase of the Shares
of a defaulting Underwriter or Underwriters by the Representative and the
Company as provided in subsection (a) above, the aggregate number of such Shares
which remains unpurchased does not exceed one-tenth of the aggregate number of
all the Shares to be purchased at such Time of Delivery, then the Company shall
have the right to require each non-defaulting Underwriter to purchase the number
of shares which such Underwriter agreed to purchase hereunder at such Time of
Delivery and, in addition, to require each non-defaulting Underwriter to
purchase its pro rata share (based on the number of Shares which such
Underwriter agreed to purchase hereunder) of the Shares of such defaulting
Underwriter or Underwriters for which such arrangements have not been made; but
nothing herein shall relieve a defaulting Underwriter from liability for its
default.

(c) If, after giving effect to any arrangements for the purchase of the Shares
of a defaulting Underwriter or Underwriters by the Representative and the
Company as provided in Section 10(a) hereof, the aggregate number of such Shares
which remains unpurchased exceeds one-tenth of the aggregate number of all the
Shares to be purchased at such Time of Delivery, or if the Company shall not
exercise the right described in Section 10(b) hereof to require non-defaulting
Underwriters to purchase Shares of a defaulting Underwriter or Underwriters,
then this Agreement (or, with respect to the Second Time of Delivery, the
obligations of the Underwriters to purchase and of the Company to sell the
Optional Shares) shall thereupon terminate, without liability on the part of any
non-defaulting Underwriter or the Company, except for the expenses to be borne
by the Company as provided in Section 7 hereof and the indemnity and
contribution agreements in Section 9 hereof; but nothing herein shall relieve a
defaulting Underwriter from liability for its default.

11. The respective indemnities, agreements, representations, warranties and
other statements of the Company and the several Underwriters, as set forth in
this Agreement or made by or on behalf of them, respectively, pursuant to this
Agreement, shall remain in full force and effect, regardless of any
investigation (or any statement as to the results thereof) made by or on

 

- 26 -



--------------------------------------------------------------------------------

behalf of any Underwriter or any controlling person of any Underwriter, or the
Company, or any officer or director or controlling person of the Company, and
shall survive delivery of and payment for the Shares.

12. If this Agreement is terminated pursuant to Section 10 hereof, neither the
Company nor the Banks shall then be under any liability to any Underwriter
except as provided in Sections 7 (in the case of the Company) and 9 (in the case
of the Company and the Banks) hereof; but, if for any other reason, any Shares
are not delivered by or on behalf of the Company as provided herein, the Company
will reimburse the Underwriters through the Representative for all out-of-pocket
expenses, including fees and disbursements of counsel, incurred by the
Underwriters in connection with the transactions contemplated hereby, including,
without limitation, marketing, syndication and travel expenses incurred by the
Underwriters in making preparations for the purchase, sale and delivery of the
Shares not so delivered, but the Company shall then be under no further
liability to any Underwriter except as provided in Sections 7 and 9 hereof.

13. In all dealings hereunder, the Representative shall act on behalf of each of
the Underwriters, and the parties hereto shall be entitled to act and rely upon
any statement, request, notice or agreement on behalf of any Underwriter made or
given by the Representative.

All statements, requests, notices and agreements hereunder shall be in writing,
and if to the Underwriters shall be delivered or sent by mail, telex or
facsimile transmission to the Representative at 222 South Riverside Plaza, 7th
Floor, Chicago, Illinois 60606, Attention: General Counsel; and if to the
Company or to the Banks shall be delivered or sent by mail to the address of the
Company set forth in the Registration Statement, Attention: John Q. Shaw, Jr.;
provided, however, that any notice to an Underwriter pursuant to Section 9(c)
hereof shall be delivered or sent by mail or facsimile transmission to such
Underwriter at its address or facsimile number set forth in its Underwriters’
Questionnaire, which address or facsimile number will be supplied to the Company
by the Representative upon request. Any such statements, requests, notices or
agreements shall take effect upon receipt thereof.

14. This Agreement and the Pricing Agreement shall be binding upon, and inure
solely to the benefit of, the Underwriters, the Company, the Banks and, to the
extent provided in Sections 9 and 11 hereof, the officers and directors of the
Company and of the Banks and each person who controls the Company, the Banks or
any Underwriter, and their respective heirs, executors, administrators,
successors and assigns, and no other person shall acquire or have any right
under or by virtue of this Agreement. No purchaser of any of the Shares from any
Underwriter shall be deemed a successor or assign by reason merely of such
purchase.

15. Time shall be of the essence of this Agreement and the Pricing Agreement. As
used herein, the term “business day” shall mean any day when the Commission’s
office in Washington, D.C. is open for business.

16. This Agreement and the Pricing Agreement shall be governed by and construed
in accordance with the laws of the State of Illinois.

 

- 27 -



--------------------------------------------------------------------------------

17. This Agreement and the Pricing Agreement may be executed by any one or more
of the parties hereto in any number of counterparts, each of which shall be
deemed to be an original, but all such counterparts shall together constitute
one and the same instrument.

If the foregoing is in accordance with your understanding, please sign and
return to us four counterparts hereof, and upon the acceptance hereof by you, on
behalf of each of the Underwriters, this letter and such acceptance hereof shall
constitute a binding agreement between each of the Underwriters, the Company and
the Banks.

 

Very truly yours,

NEW CENTURY BANCORP, INC.

By:

 

/s/ John Q. Shaw, Jr.

Name:

 

John Q. Shaw, Jr.

Title:

 

Chief Executive Officer

NEW CENTURY BANK

By:

 

/s/ John Q. Shaw, Jr.

Name:

 

John Q. Shaw, Jr.

Title:

 

Chief Executive Officer

NEW CENTURY BANK SOUTH

By:

 

/s/ William L. Hedgepeth

Name:

 

William L. Hedgepeth

Title:

 

Chief Executive Officer

[Signatures continued on following page]

 

- 28 -



--------------------------------------------------------------------------------

Accepted as of the date hereof:

 

HOWE BARNES INVESTMENTS, INC.

    As Representative of the Several Underwriters

            named in Schedule I hereto

 

By:   

  HOWE BARNES INVESTMENTS, INC. By:  

/s/ Daniel E. Coughlin

Name:   Daniel E. Coughlin Title:   President and Chief Executive Officer

 

- 29 -



--------------------------------------------------------------------------------

SCHEDULE I

 

Underwriter

  

Total Number of

Firm Shares

to be Purchased

  

Number of Optional

Shares to be

Purchased if

Maximum Option

Exercised

Howe Barnes Investments, Inc.

     

Sandler O’Neill & Partners, L.P.

     

Total

   1,000,000    150,000



--------------------------------------------------------------------------------

SCHEDULE II

Certain Stockholders



--------------------------------------------------------------------------------

ANNEX I

Pursuant to Section 8(d) of the Underwriting Agreement, the accountants shall
furnish letters to the Underwriters to the effect that:

(i) They are independent certified public accountants with respect to the
Company and its subsidiaries within the meaning of the Act and the applicable
published rules and regulations thereunder;

(ii) In their opinion, the financial statements and any supplementary financial
information and schedules (and, if applicable, financial forecasts and/or pro
forma financial information) examined by them and included in the Prospectus or
the Registration Statement comply as to form in all material respects with the
applicable accounting requirements of the Act and the related published rules
and regulations thereunder; and, if applicable, they have made a review in
accordance with standards established by the American Institute of Certified
Public Accountants of the unaudited consolidated interim financial statements,
selected financial data, pro forma financial information, financial forecasts
and/or condensed financial statements derived from audited financial statements
of the Company for the periods specified in such letter, as indicated in their
reports thereon, copies of which have been separately furnished to the
representative of the Underwriters (the “Representative”) and are attached
hereto;

(iii) They have made a review in accordance with standards established by the
American Institute of Certified Public Accountants of the unaudited condensed
consolidated statements of income, consolidated balance sheets and consolidated
statements of cash flows included in the Prospectus as indicated in their
reports thereon copies of which have been separately furnished to the
Representative and are attached hereto; and on the basis of specified procedures
including inquiries of officials of the Company who have responsibility for
financial and accounting matters regarding whether the unaudited condensed
consolidated financial statements referred to in paragraph (vi)(A)(i) below
comply as to form in all material respects with the applicable accounting
requirements of the Act and the related published rules and regulations, nothing
came to their attention that causes them to believe that the unaudited condensed
consolidated financial statements do not comply as to form in all material
respects with the applicable accounting requirements of the Act and the related
published rules and regulations;

(iv) The unaudited selected financial information with respect to the
consolidated results of operations and financial position of the Company for the
five most recent fiscal years included in the Prospectus agrees with the
corresponding amounts (after restatement where applicable) in the audited
consolidated financial statements for such five fiscal years;

(v) They have compared the information in the Prospectus under selected captions
with the disclosure requirements of Regulation S-K and on the basis of limited
procedures specified in such letter nothing came to their attention as a result
of the foregoing procedures that caused them to believe that this information
does not conform in all material respects with the disclosure requirements of
Items 301, 302, 402 and 503(d), respectively, of Regulation S-K;



--------------------------------------------------------------------------------

(vi) On the basis of limited procedures, not constituting an examination in
accordance with generally accepted auditing standards, consisting of a reading
of the unaudited financial statements and other information referred to below, a
reading of the latest available interim financial statements of the Company and
its subsidiaries, inspection of the minute books of the Company and its
subsidiaries since the date of the latest audited financial statements included
in the Prospectus, inquiries of officials of the Company and its subsidiaries
responsible for financial and accounting matters and such other inquiries and
procedures as may be specified in such letter, nothing came to their attention
that caused them to believe that:

(A) (i) the unaudited consolidated statements of income, consolidated balance
sheets and consolidated statements of cash flows included in the Prospectus do
not comply as to form in all material respects with the applicable accounting
requirements of the Act and the related published rules and regulations, or
(ii) any material modifications should be made to the unaudited condensed
consolidated statements of income, consolidated balance sheets and consolidated
statements of cash flows included in the Prospectus, for them to be in
conformity with generally accepted accounting principles;

(B) any other unaudited income statement data and balance sheet items included
in the Prospectus do not agree with the corresponding items in the unaudited
consolidated financial statements from which such data and items were derived,
and any such unaudited data and items were not determined on a basis
substantially consistent with the basis for the corresponding amounts in the
audited consolidated financial statements included in the Prospectus;

(C) the unaudited financial statements which were not included in the Prospectus
but from which were derived any unaudited condensed financial statements
referred to in Clause (A) and any unaudited income statement data and balance
sheet items included in the Prospectus and referred to in Clause (B) were not
determined on a basis substantially consistent with the basis for the audited
consolidated financial statements included in the Prospectus;

(D) any unaudited pro forma consolidated condensed financial statements included
in the Prospectus do not comply as to form in all material respects with the
applicable accounting requirements of the Act and the published rules and
regulations thereunder or the pro forma adjustments have not been properly
applied to the historical amounts in the compilation of those statements;

(E) as of a specified date not more than five days prior to the date of such
letter, there have been any changes in the consolidated capital stock (other
than issuances of capital stock upon exercise of options and stock appreciation
rights, upon earn-outs of performance shares and upon conversions of convertible
securities, in each case which were outstanding on the date of the latest
balance sheet included in the Prospectus) or any

 

- 2 -



--------------------------------------------------------------------------------

increase in the consolidated long-term debt of the Company and its subsidiaries,
or any decreases in consolidated net current assets or stockholders= equity or
other items specified by the Representative, or any increases in any items
specified by the Representative, in each case as compared with amounts shown in
the latest balance sheet included in the Prospectus, except in each case for
changes, increases or decreases which the Prospectus discloses have occurred or
may occur or which are described in such letter; and

(F) for the period from the date of the latest financial statements included in
the Prospectus to the specified date referred to in Clause (E) there were any
decreases in consolidated net revenues or operating profit or the total or per
share amounts of consolidated net income or other items specified by the
Representative, or any increases in any items specified by the Representative,
in each case as compared with the comparable period of the preceding year and
with any other period of corresponding length specified by the Representative,
except in each case for increases or decreases which the Prospectus discloses
have occurred or may occur or which are described in such letter; and

(vii) In addition to the examination referred to in their report(s) included in
the Prospectus and the limited procedures, inspection of minute books, inquiries
and other procedures referred to in paragraphs (iii) and (vi) above, they have
carried out certain specified procedures, not constituting an examination in
accordance with generally accepted auditing standards, with respect to certain
amounts, percentages and financial information specified by the Representative
which are derived from the general accounting records of the Company and its
subsidiaries, which appear in the Prospectus or in Part II of, or in exhibits
and schedules to, the Registration Statement specified by the Representative and
have compared certain of such amounts, percentages and financial information
with the accounting records of the Company and its subsidiaries and have found
them to be in agreement.

 

- 3 -



--------------------------------------------------------------------------------

ANNEX II

Opinion of Company Counsel

(i) The Company is a registered [bank] holding company under the [Bank Holding
Company Act of 1956, as amended]; has been duly incorporated and is validly
existing as a corporation in good standing under the laws of the State of [State
of Incorporation], with power and authority (corporate and other) to own its
properties and conduct its business as described in the Prospectus;

(ii) The Company has an authorized capitalization as set forth in the Prospectus
under the heading “Capitalization”, and all of the issued shares of capital
stock of the Company (including the Shares being delivered at such Time of
Delivery) have been duly and validly authorized and issued and are fully paid
and nonassessable; and the Shares conform to the description of the Shares
contained in the Prospectus;

(iii) Except as described in the Prospectus, (A) there are no outstanding rights
(contractual or otherwise), warrants or options to acquire, or instruments
convertible into or exchangeable for, or agreements or understandings with
respect to the sale or issuance of, any shares of capital stock of or other
equity interest in the Company; and (B) there are no contracts, agreements or
understandings between the Company and any person granting such person the right
to require the Company to file a registration statement under the Act or
otherwise register any securities of the Company owned or to be owned by such
person;

(iv) The Company has been duly qualified as a foreign corporation for the
transaction of business and is in good standing under the laws of each other
jurisdiction in which it owns or leases properties or conducts any business so
as to require such qualification, or is subject to any liability or disability
by reason of failure to be so qualified in any jurisdiction, except where such
failure to be so qualified would not have a Material Adverse Effect;

(v) Each subsidiary of the Company either has been duly incorporated and is
validly existing as a corporation or a statutory business trust or has been duly
chartered and is validly existing as a [Type of Bank], in each case in good
standing under the laws of the jurisdiction of its organization, with power and
authority (corporate and other) to own its properties and conduct its business
as described in the Prospectus, and has been duly qualified as a foreign
corporation for the transaction of business and is in good standing under the
laws of each other jurisdiction in which it owns or leases properties or
conducts any business so as to require such qualification, or is subject to no
material liability or disability by reason of the failure to be so qualified in
any such jurisdiction; the activities of the subsidiaries of the Banks are
activities permitted to subsidiaries of a [Type of Bank] under applicable law
and the rules and regulations of the [OTS/OCC/State Bank Regulator] and the
deposit accounts of the Banks are insured up to the applicable limits by the
FDIC; all of the issued and outstanding capital stock of each subsidiary of the
Company has been duly authorized and validly issued and is fully paid and
nonassessable, except to the extent set forth in Section 53-42 of the North
Carolina General Statutes, and is owned, directly or through other subsidiaries
of the Company, by the Company free and clear of any pledge, lien, encumbrance,
claim or equity;

 

- 4 -



--------------------------------------------------------------------------------

(vi) To the best of such counsel’s knowledge, the Company and its subsidiaries
have good and marketable title to all real property owned by them, in each case
free and clear of all liens, encumbrances and defects except such as are
described in the Prospectus or such as do not materially affect the value of
such property and do not interfere with the use made and proposed to be made of
such property by the Company and its subsidiaries; and any real property and
buildings held under lease by the Company and its subsidiaries are held by them
under valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company and its subsidiaries;

(vii) Except as disclosed in the Prospectus, the Company and its subsidiaries
are conducting their respective businesses in compliance in all material
respects with all laws, rules, regulations, decisions, directives and orders
(including, without limitation, all regulations and orders of, or agreements
with, the FDIC, the FRB, the [OTS/OCC/State Bank Regulator], the Equal Credit
Opportunity Act, the Fair Housing Act, the Community Reinvestment Act, the Home
Mortgage Disclosure Act and all other applicable fair lending laws or other laws
relating to discrimination and the Bank Secrecy Act and Title III of the USA
Patriot Act) and neither the Company nor any of its subsidiaries has received
any communication from any Governmental Entity asserting that the Company or any
of its subsidiaries is not in material compliance with any statute, law, rule,
regulation, decision, directive or order; there is no action, suit,
investigation or proceeding before or by any Governmental Entity now pending or,
to the knowledge of such counsel, threatened or contemplated against or
affecting the Company or any of its subsidiaries (A) that is required to be
disclosed in the Registration Statement and not disclosed therein, (B) that
could result, individually or in the aggregate, in any Material Adverse Effect,
(C) that could materially and adversely affect the properties, assets or
leasehold interests of the Company and its subsidiaries, considered as one
enterprise, or (D) that could adversely affect the consummation of the
transactions contemplated in this Agreement; all pending legal or governmental
proceedings to which the Company or any of its subsidiaries is a party or of
which any of their property is the subject, which are not described in the
Registration Statement, including ordinary routine litigation incidental to
their respective businesses, either individually or in the aggregate, would not
have a Material Adverse Effect;

(viii) This Agreement has been duly authorized, executed and delivered by the
Company and the Banks;

(ix) The issue and sale of the Shares being delivered at such Time of Delivery
by the Company and the compliance by the Company with all of the provisions of
this Agreement and the consummation of the transactions herein contemplated will
not conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument known to such counsel to
which the Company or any of its subsidiaries is a party or by which the

 

- 5 -



--------------------------------------------------------------------------------

Company or any of its subsidiaries is bound or to which any of the property or
assets of the Company or any of its subsidiaries is subject, nor will such
action result in any violation of the provisions of the [Articles of
Incorporation] or Bylaws of the Company or any statute or any order, rule or
regulation known to such counsel of any court or Governmental Entity;

(x) No consent, approval, authorization, order, registration or qualification of
or with any court or Governmental Entity is required for the issue and sale of
the Shares or the consummation by the Company of the transactions contemplated
by this Agreement, except the registration under the Act of the Shares, and
except as may be required under the rules and regulations of the NASD and such
consents, approvals, authorizations, registrations or qualifications as may be
required under state securities or Blue Sky laws in connection with the purchase
and distribution of the Shares by the Underwriters;

(xi) Neither the Company nor any of its subsidiaries is in violation of its
certificate of incorporation or charter (as applicable) or bylaws or, to such
counsel’s knowledge, in default in the performance or observance of any material
obligation, agreement, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement, lease or other agreement or instrument
to which it is a party or by which it or any of its properties may be bound;

(xii) The statements set forth in the Prospectus under the caption “Description
of Capital Stock”, insofar as they purport to constitute a summary of the terms
of the Shares and under the captions [“Regulation”] and “Underwriting”, insofar
as they purport to describe the provisions of the laws and documents referred to
therein, are accurate and complete;

(xiii) To the best of such counsel’s knowledge, each of the Company and its
subsidiaries possess all Governmental Licenses and have made all filings,
applications and registrations with all Governmental Entities that are required
in order to permit the Company or such subsidiary to conduct its business as
presently conducted, except where the failure to possess such Governmental
License or to have made such filing, application or registration would not,
individually or in the aggregate, have a Material Adverse Effect; all of the
Governmental Licenses are valid and in full force and effect, except where the
invalidity of such Governmental Licenses to be in full force and effect,
individually or in the aggregate, would not have a Material Adverse Effect; and
neither the Company nor any of its subsidiaries has received any notice of
proceedings relating to the revocation or modification of any such Governmental
Licenses which, individually or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would result in a Material Adverse
Effect;

(xiv) To the best of such counsel’s knowledge, neither the Company nor any of
its subsidiaries is a party to or subject to any order, decree, agreement,
memorandum of understanding or similar arrangement with, or a commitment letter,
supervisory letter or similar submission to, any Governmental Entity charged
with the supervision or regulation of depository institutions or engaged in the
insurance of deposits (including the FDIC) or the supervision or regulation of
it or any of its subsidiaries and neither the Company nor any of its
subsidiaries has

 

- 6 -



--------------------------------------------------------------------------------

been advised by any such Governmental Entity that such Governmental Entity is
contemplating issuing or requesting (or is considering the appropriateness of
issuing or requesting) any such order, decree, agreement, memorandum of
understanding, commitment letter, supervisory letter or similar submission;

(xv) The Company is not, and after giving effect to the offering and sale of the
Shares, will not be, an “investment company” or an entity “controlled” by an
“investment company”, as such terms are defined in the Investment Company Act;

(xvi) The documents incorporated by reference in the Prospectus (other than the
financial statements and related schedules therein, as to which such counsel
need express no opinion), when they were filed with the Commission, complied as
to form in all material respects with the requirements of the Exchange Act and
the rules and regulations of the Commission thereunder; and they have no reason
to believe that any such documents, when such documents were so filed, contained
an untrue statement of a material fact or omitted to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made when such documents were so filed, not
misleading;

(xvii) The Registration Statement and the Prospectus and any further amendments
and supplements thereto made by the Company prior to such Time of Delivery
(other than the financial statements and related schedules therein, as to which
such counsel need express no opinion) comply as to form in all material respects
with the requirements of the Act and the rules and regulations thereunder; and
such counsel does not know of any contracts or other agreements of a character
required to be incorporated by reference into the Prospectus or required to be
filed as an exhibit to the Registration Statement or required to be described in
the Registration Statement or Prospectus which are not filed or incorporated by
reference or described as required;

(xviii) The Company is in compliance with the applicable provisions of the
Sarbanes-Oxley Act, the rules and regulations of the Commission thereunder and
the corporate governance and other rules and regulations of Nasdaq;

In addition, such counsel shall state that nothing has come to such counsel’s
attention that would lead such counsel to believe that the Registration
Statement (except for financial statements and schedules and other financial or
statistical data included therein, as to which counsel need make no statement),
at the time it became effective, or that the General Disclosure Package as of
the Applicable Time, contained an untrue statement of a material fact or omitted
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading or that the Prospectus or any further
amendment or supplement thereto made by the Company prior to such Time of
Delivery (except for financial statements and schedules and other financial or
statistical data included therein, as to which counsel need make no statement),
at the time the Registration Statement became effective and at such Time of
Delivery, included or includes an untrue statement of a material fact or omitted
or omits to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 

- 7 -



--------------------------------------------------------------------------------

EXHIBIT A

NEW CENTURY BANCORP, INC.

1,000,000 Shares Common Stock*

PRICING AGREEMENT

June 29, 2006

Howe Barnes Investments, Inc.

    As Representative of the Several

        Underwriters Named in Schedule I hereto

222 South Riverside Plaza

7th Floor

Chicago, Illinois 60606

Ladies and Gentlemen:

Reference is made to the Underwriting Agreement dated June 29, 2006 (the
“Underwriting Agreement”) relating to the sale by the Company and the purchase
by the several Underwriters for whom Howe Barnes Investments, Inc. is acting as
Representative (the “Representative”), of the above Shares. All terms herein
shall have the definitions contained in the Underwriting Agreement except as
otherwise defined herein.

Pursuant to Section 3 of the Underwriting Agreement, the Company agrees with the
Representatives as follows:

1. The initial public offering price per share for the Shares shall be $18.50.

2. The purchase price per share for the Shares to be paid by the several
Underwriters shall be $17.575, being an amount equal to the initial public
offering price set forth above less $.925 per share.

Schedule I is amended as follows:

 

--------------------------------------------------------------------------------

* Plus an option to acquire up to 150,000 additional shares to cover
overallotments.

 

- 8 -



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to us the enclosed duplicates hereof, whereupon it will
become a binding agreement among the Company and the several Underwriters,
including you, all in accordance with its terms.

 

Very truly yours, NEW CENTURY BANCORP, INC. By  

/s/ John Q. Shaw, Jr.

Name:   John Q. Shaw. Jr. Title:   Chief Executive Officer

The foregoing Agreement is hereby

confirmed and accepted as of the date first

above written.

HOWE BARNES INVESTMENTS, INC.

As Representative of the Several

            Underwriters Named in Schedule I hereto

 

By:   HOWE BARNES INVESTMENTS, INC. By  

/s/ Daniel E. Coughlin

Name:   Daniel E. Coughlin Title:   President and Chief Executive Officer

 

- 9 -